PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/170,659
Filing Date: 1 June 2016
Appellant(s): Pironti et al.



__________________
J. Brian Loker, Reg. No. 66,862
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 04, 2021 appealing from the Office action mailed February 4, 2021.
Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims:
Every ground of rejection set forth in the Office action dated February 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

WITHDRAWN REJECTIONS
There are no withdrawn rejections from the Office action mailed February 4, 2021.


Response to Argument
35 U.S.C. 101 Rejections:
Appellant’s arguments regarding 35 U.S.C. 101 begin at the top of Page 12 and continue through Page 20.  

Argument 1 (Pg. 13, 14):
Beginning on Page 13, Appellant argues, “The classification of human activity that falls within the ambit of an abstract idea is limited to “fundamental economic practices or principles, commercial or legal interactions, and managing personal behavior and relationships or interactions between people.” See Id. Appellant asserts that the first two sub-groups do not apply to the features of the claims as previously presented. Furthermore, according to the 2019 PEG, the sub-group of “Managing Personal Behavior or Relationships or Interactions between People” includes social activities, teaching, and following rules or instructions. None of the cited features of the claims would fall into these categories” (page 13). Appellant further goes on to argue, “As to the alternative assertion that the claims are directed to a mental process, Appellant respectfully submits that the claims are not directed to a mental process. First, the Office has failed to properly assert the abstract idea that classifies as a mental process, and provides only minimal rationale as to this alternative theory. Second, even if some claim features could be performed in the human mind, the claims as a whole are not directed to a mental process. For example, even if a specific calculation could be performed in the human mind, it would be impractical to perform the claim as a whole in the human mind, and at least some aspects of the claim, such as sending an electronic communication, require a particular machine and clearly cannot be performed in the human mind as a mental process” (page 14).
Response to Argument 1:
However, Examiner previously categorized “recording the response from the health plan member in a record for the health plan member” and “calculating a priority of the health plan member based on, at least in part, the affirmative unwillingness of the health plan member to engage with the healthcare organization corresponding to the response” as also being a method of organizing human activity, and not solely an action performed in the human mind which is an alternative characterization of the claims, as stated in the Final Rejection of February 4, 2021. “These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. recording the response from the health plan member in a record for the health plan member) and mental processes that can be performed in the human mind (e.g., calculating a priority of the health plan member based on, at least in part, the affirmative unwillingness of the health plan member to engage with the healthcare organization corresponding to the response) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.” 
As an example, the abstract functions of the claims in the instant case are assigning a health plan member to a risk tier, initiating an attempt to engage the health plan member based on the assigned risk tier, receiving a response from the health plan member responsive to the attempt to engage the health plan member, calculating a priority of the health plan member, adjusting the risk tier assignment of the health plan member, and transmitting an electronic communication to the health plan member.  As such, the claims include abstract ideas which fall under the category of methods of organizing human activity.  Methods of organizing human activity include organizing social interactions between individuals.  The claimed invention can be considered methods of organizing human activity. The limitations include an collecting data, analyzing the data, and outputting the results.
A computer is not necessary to collect data, analyze the data, and output data.  Moreover, any steps that deal with collecting data, analyzing data, and outputting data can all be categorized under organizing methods of human activity, and are well-known in the computer arts.    
Therefore, because independent claims 1, 8, and 15 include an abstract idea, the claim must be reviewed under Step 2A Prong 2 of the analysis to determine whether the abstract idea has been integrated into a practical application. 

Argument 2 (Pg. 15):
Moreover, Appellant argues that the claims integrate the abstract ideas into a practical application, on page 15 of the Appeal Brief. “In the present application, the claims integrate any alleged abstract idea into a practical application since the claims recite “an additional element [that] reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and/or “use| a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” and/or “an additional clement applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the 
First, amended claim 1 recites additional elements that offer “an improvement to other technology or technical field.” The technology or technical field being improved is an information technology system, generally, and a customer relationship management (CRM) technology, specifically. CRM technology can be generally described as automated systems and tools to facilitate corporate interaction with a large population of customers. Companies like SalesForce, Microsoft, and SAP, among others, develop and offer technological solutions to CRM problems. For example, a CRM tool can compile data from a diverse range of channels such as telephone interactions, email, live chat, marketing materials, and social media to improve sales and customer retention. In the instant case, the healthcare industry and, more specifically, health plan organizations gather customer data from a large number of sources including healthcare providers (e.g, physicians, therapists, pharmacists, etc.), patients, insurance claims, and the like.” 
Response to Argument 2:
However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The claims and specification recite additional elements including a healthcare organization computing device, clinical data database, and processors. These elements are broadly recited in the specification at, for example, paragraph [0020] which describes the computer readable medium and networks: “The medical databases 132 are administered by one or more server-based computers associated with the health plan organization 106 and comprise one or more medical data files located on a computer-readable medium, such as a hard disk drive, a CD-ROM, a tape drive, or the like. The medical databases 

Argument 3 (Pg. 16):
Appellant further argues that, “Claim 1 recites that “adjusting, after a predetermined amount of time, the risk tier assignment of the health plan member based on one or more engagement factors that include the priority of the health plan member” and “determining that the adjusting causes the health plan member to be newly assigned to a lower risk tier and the priority of the 
Response to Argument 3:
Examiner respectfully disagrees.  Appellant has cited, “adjusting, after a predetermined amount of time, the risk tier assignment of the health plan member based on one or more engagement factors that include the priority of the health plan member” and “determining that the adjusting causes the health plan member to be newly assigned to a lower risk tier and the priority of the health plan member exceeds a threshold, transmitting an electronic communication to the health plan member via a communications medium” as the additional elements which integrate the abstract ideas into a practical application. However, these exact limitations were previously cited by the Examiner in the last office action as representing the abstract idea.  The additional elements which integrate the abstract idea into a practical application, cannot be the abstract idea itself.  


Argument 4 (Pg. 16):
Appellant further argues that, “Second, claim 1 recites transmission of an electronic communication through a specific medium selected from one of: “email, text message, or chat message.” Transmitting an electronic communication through one of these mediums requires the use of a particular machine, such as a server device or other component including a processor and network capability.” 
Response to Argument 4:
Examiner respectfully disagrees.  Transmitting an electronic communication through one of these mediums does not require the use of a particular machine. The recited features highlighted 

Argument 5 (Pg. 17):
Fourth, claim 1 as amended uses the judicial exception “in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” It is clear from claim 1 that the risk tier is assigned based on a complex analysis of information from multiple sources including medical data related to the health plan member, (predicted) future financial health care casts, clinical risk for the health plan member based on the medical data, and a probability of a future acute care event. Automatically calculating risk tiers from a variety of factors, repeatedly re-calculating and adjusting the assigned risk hers over time, and initiating engagement with customers based on the risk tiers and calculated priority is not a trivial task, especially when performed for hundreds of thousands or millions of health plan members. It would be impractical for perform such tasks in a single mind for more than a small number of customers (e.g., tens or hundreds) and difficult to coordinate across a large number of minds gathered to support a large customer base.
Response to Argument 5:
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform identification process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim 

Argument 6 (Pg. 18, 19):
Appellant argues, “As discussed above, Appellant respectfully submits that the claims are patent eligible under Step 2A. Appellant points out that “[because revised Step 2A does not evaluate whether an additional element is well-understood, routine, conventional activity, examiners are reminded that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101” (2019 PEG at p. 22). However, even if the claims are not found eligible under Step 2A, Appellant respectfully submits that the claims are eligible under Step 2B of the Alice/Mayo framework” (page 18). Appellant further argues, “In other words, the claims recite specific features of the algorithm for determining the risk tier and/or priority of a health plan member. 
Response to Argument 6:
Examiner respectfully disagrees. Appellant argues that the abstract idea is not well-understood, routine and conventional, however this analysis is only done for the additional elements.  Examiner would also like to clarify that there is no algorithm recited with in the claims, therefore there are no specific features of the algorithm for determining the risk tier and/or priority of a health plan member to take into consideration. Even if taken into consideration, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHMAD MUQUEETH/
Examiner, Art Unit 3686
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686     

                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.